59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Haywood Allen CANNON, Plaintiff-Appellant,v.Jeffrey L. MILLER;  Rachel Beaman Miller;  Dallas Clark,Jr., Defendants-Appellees.Haywood Allen CANNON, Plaintiff-Appellant,v.Russell DUKE, District and Resident Superior Court Judge,individually and in his official capacity;  Thomas Haigwood,District Attorney of the Third Judicial District,individually and in his official capacity, Defendants-Appellees.
Nos. 95-1162, 95-1173.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 20, 1995.

Haywood Allen Cannon, Appellant Pro Se.  Jeffrey Lee Miller, Greenville, NC;  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, NC, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his two 42 U.S.C. Sec. 1983 (1988) complaints.  We have reviewed the records and the district court's opinions, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Cannon v. Miller, No. CA-94-120-BO (E.D.N.C. Dec. 20, 1994);  Cannon v. Duke, No. CA-94-110-BO (E.D.N.C. Dec. 29, 1994).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Additionally, we deny Appellant's motions for appointment of counsel and for recusal of any Republican judge of this court appointed by former President Reagan